Citation Nr: 0618594	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  98-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for mitral valve replacement with hypertensive 
heart disease prior to January 12, 1998.

2.  Entitlement to a disability rating in excess of 
60 percent for mitral valve replacement with hypertensive 
heart disease.

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to mitral valve replacement 
with hypertensive heart disease.

4.  Entitlement to an effective date prior to January 12, 
1998, for the assignment of a total rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1982.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to a disability rating in excess of 30 percent 
for the heart disorder.  In an August 1998 decision the RO 
denied service connection for a psychiatric disorder, under 
various diagnoses.  The veteran perfected appeals of the May 
1997 and August 1998 decisions.  

In a December 2003 rating decision the RO increased the 
rating for the heart disorder to 60 percent and awarded TDIU 
with an effective date of January 12, 1998.  In a statement 
received in May 2004 the veteran expressed disagreement with 
the effective date assigned.  He has not, however, been 
provided a statement of the case on that issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of 
entitlement to an earlier effective date for a TDIU rating is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 1996 the veteran underwent mitral valve 
replacement and was assigned a 100 percent rating for his 
heart condition for the period from March 1996 until May 1, 
1997, when the rating was to be reduced to 30 percent.

2.  For the period from May 1, 1997, until January 12, 1998, 
the veteran's mitral valve replacement with hypertensive 
heart disease is not shown to have been manifested by 
elevated blood pressure, definite heart enlargement, severe 
dyspnea on exertion, or congestive heart failure. 

3.  Since May 1, 1997, the veteran's mitral valve replacement 
with hypertensive heart disease is not shown to have been 
manifested by chronic or definite congestive heart failure; 
dyspnea on slight exertion; dyspnea, fatigue, angina, 
dizziness, or syncope at 3 metabolic equivalents (METs) or 
less; or an ejection fraction of less than 30 percent, nor 
does it limit the veteran to sedentary employment.

4.  The preponderance of the evidence shows that any extant 
psychiatric disorders are not related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for mitral valve replacement with hypertensive heart disease 
prior to January 12, 1998, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 
7000, 7007, and 7016 (as in effect prior to January 12, 
1998).

2.  The criteria for a disability rating in excess of 
60 percent for mitral valve replacement with hypertensive 
heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Codes 7000, 7007, and 
7016 (as in effect prior to January 12, 1998); 38 C.F.R. 
§ 4.104, Diagnostic Codes 7007, 7016 (2005).

3.  A psychiatric disorder is not proximately due to or the 
result of, nor has it been aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Increased Rating for Heart Disease

In March 1996 the veteran underwent mitral valve replacement.  
In a rating dated in October 1996, the RO assigned a 100 
percent rating for mitral valve replacement, hypertensive 
heart disease, for the period from March 1996 until May 1, 
1997, when the rating was to be reduced to 30 percent.  
Following an examination for disability evaluation purposes 
in April 1997, the RO issued a decision in May 1997 which 
continued the 30 percent evaluation for the veteran's heart 
disorder.  The veteran disagreed with the 30 percent rating, 
asserting that a higher rating was warranted.  The 
regulations pertaining to the evaluation of cardiovascular 
disorders were revised effective January 12, 1998.  See 
Schedule for Rating Disabilities, the Cardiovascular System, 
62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. § 4.104 
(2005)).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should determine whether a higher rating is warranted 
under both versions of the rating criteria.  If application 
of the revised criteria results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the criteria, the Board can 
apply only the original version.  VAOPGCPREC 3-00.

Prior to the revision to the rating criteria, Diagnostic Code 
7016 provided that for one year following heart valve 
replacement, a 100 percent rating applied.  Thereafter, the 
disability was to be rated as rheumatic heart disease, with a 
minimum 30 percent rating.  38 C.F.R. § 4.104, Diagnostic 
Code 7016 (as in effect prior to January 12, 1998).

Under Diagnostic Code 7000, a 30 percent evaluation is 
warranted for inactive rheumatic heart disease when there is 
a diastolic murmur with characteristic EKG manifestations or 
a definitely enlarged heart.  A 60 percent evaluation 
requires definite heart enlargement; severe dyspnea on 
exertion, elevation of systolic blood pressure, or 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; and preclusion of more than light 
manual labor.  A 100 percent rating was applicable under 
Diagnostic Code 7000 for rheumatic heart disease if the 
disorder was manifested by definite enlargement of the heart, 
confirmed by X-ray and clinically; dyspnea on slight 
exertion; rales, pre-tibial pitting at the end of the day, or 
other definite signs of beginning congestive failure; more 
than sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (as in effect prior to January 12, 
1998).

Prior to January 12, 1998, Diagnostic Code 7007 provided 
criteria for rating hypertensive heart disease.  A 30 percent 
evaluation was assigned for definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  A 60 percent rating was 
assigned when there was marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat was beyond the 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor was 
precluded.  In addition, a 100 percent rating was applicable 
under Diagnostic Code 7007 for hypertensive heart disease if 
there were definite signs of congestive heart failure, more 
than sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (as in effect prior to January 12, 
1998). 

Other regulations are provided for hypertensive vascular 
disease (essential arterial hypertension) based upon the 
extent of elevation of diastolic pressure and associated 
symptoms under Diagnostic Code 7101.  A 10 percent rating was 
assignable when diastolic pressure was predominantly 100 or 
more; 20 percent was assignable when diastolic pressure was 
predominantly 110 or more and there were definite symptoms; 
40 percent was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
present.  A 60 percent rating was assignable when diastolic 
pressure was predominantly 130 or more and there were severe 
symptoms.  When there was a history of diastolic pressure 
predominantly 100 or more and continuous medication was 
required a 10 percent rating was assignable.  Evaluation of 
general arteriosclerotic complications such as renal, 
cardiac, or cerebral were to be rated under those appropriate 
criteria under Diagnostic Code 7100.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (as in effect prior to January 12, 
1998).

Diagnostic Code 7005 provided for a 30 percent evaluation 
following typical coronary occlusion or thrombosis or with 
history of substantiated anginal attacks and ordinary manual 
labor feasible.  The next higher 60 percent evaluation was 
assigned following typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks and more than light manual labor not 
feasible.  A rating of 100 percent was warranted after six 
months following acute illness from coronary occlusion or 
thrombosis, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (as in effect prior to January 12, 
1998).

Pursuant to revised 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2005), a 30 percent evaluation is assigned for hypertensive 
heart disease when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; and a 100 percent rating 
requires chronic congestive heart failure, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2005).

A note in the revised regulation indicates that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute.  38 C.F.R. § 4.104, Note 2 (2005).  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used to rate the veteran.  Id.

The veteran's service-connected heart condition is currently 
rated under Diagnostic Codes 7007 and 7016.  Under that 
Diagnostic Code 7016, a 100 percent rating is to be assigned 
for disability associated with an aortic valve replacement, 
effective for at least a six-month period beginning with the 
date of hospital admission for the valve replacement.  38 
C.F.R. § 4.104, Diagnostic Code 7016, Note (2005).  
Thereafter, the appropriate disability rating shall be 
determined by mandatory VA examination.  38 C.F.R. § 4.104, 
Diagnostic Code 7016 (2005).

Diagnostic Code 7016 further provides for a continuing 100 
percent rating when there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  More than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent disability rating.  A 30 percent 
evaluation is assigned where the evidence shows a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  Id.

The medical evidence shows that in March 1996 the veteran 
underwent mitral valve replacement with a mechanical 
prosthesis due to mitral regurgitation.  Prior to the 
surgery, he was found to have Class II congestive heart 
failure.  The records subsequent to the surgery, however, 
indicate that the prosthetic heart valve was working 
properly, without any evidence of regurgitation or congestive 
heart failure.  In an October 1996 rating decision the RO 
assigned a 100 percent rating from March 4, 1996, to May 1, 
1997, with a 30 percent rating thereafter.  

During an April 1997 VA examination the veteran reported 
feeling fatigued with ordinary physical activity, shortness 
of breath on exertion, and pain with numbness in the chest 
and both arms.  It was noted that he stopped working in 1990 
and had been declared disabled by the Social Security 
Administration because of a back injury.  He reported that he 
could walk about a block, and then needed to rest due to 
shortness of breath.  He was 43 years old, was 71 inches in 
height, and weighed 167 pounds.  His build, state of 
nutrition, carriage, posture, and gait were described as 
good.  Cardiovascular examination revealed good heart tones, 
regular rhythm, and a systolic click in the apex.  Blood 
pressure was 132/70.  X-ray of the chest revealed the heart 
was in the upper limits of normal in size.  Blunting of both 
costophrenic angles was seen as unchanged compared to April 
1992, suggestive of pleural reaction.  Echocardiogram was 
requested, but the veteran did not come back for the study.  
EKG was read as sinus rhythm, left atrial enlargement, 
voltage criteria suggestive of left ventricular hypertrophy.  
The examiner noted that the veteran's reported symptoms were 
suggestive of congestive heart failure, but that "on 
physical examination and chest x-ray, he showed no sign of 
congestive heart failure."

Neither the results of this examination nor any other 
information in the claims folder provides data to support a 
rating in excess of 30 percent for the veteran's heart 
condition for the period from May 1, 1997, when the rating 
was reduced from 100 percent to 30 percent, until January 12, 
1998, when the rating was increased to 60 percent pursuant to 
the criteria that became effective as of that date.  Thus, 
the appeal for a rating in excess of 30 percent for the 
veteran's heart disorder for this period must be denied.

VA treatment records include the report of a March 1998 
multigated radionuclide angiogram (MUGA) that revealed an 
ejection fraction of 31 percent.  An echocardiogram in April 
1998 disclosed left ventricular hypertrophy with an ejection 
fraction of 45 percent.

In May 2000 the veteran reported dyspnea after walking 
100 yards, but denied edema or syncopal episodes since the 
valve replacement.  With the exception of monitoring his 
anti-coagulation therapy, he had not received any treatment 
since the valve replacement.  On examination there was no 
evidence of edema.  Diagnostic testing revealed exercise 
capacity of 7 METs, and an ejection fraction of 35 to 
39 percent.  The examination resulted in diagnoses of a 
mitral valve disorder and hypertensive heart disease, but not 
congestive heart failure.

Based on the results of the May 2000 examination and the 
change in the rating criteria that became effective in 
January 1998, in an August 2000 rating decision the RO 
increased the rating for the heart disorder from 30 to 
60 percent.

The veteran was again examined in August 2002, when he 
reported shortness of breath after walking one block and 
intermittent swelling of the feet.  The examiner referenced 
diagnostic testing in May 2002 that revealed an ejection 
fraction of 45-50 percent, left ventricular hypertrophy, and 
normal functioning of the mitral valve.  The examiner 
provided diagnoses of hypertension with left ventricular 
hypertrophy and status post mitral valve replacement with a 
normally functioning valve.  Based on the results of the 
examination, the examiner found that the heart disorder would 
not preclude the veteran from performing some types of work, 
but that a nonservice-connected low back disability might 
cause problems with physical activity.  A stress test in 
September 2002 showed exercise capacity of 5.6 METs.

When examined in November 2003 the veteran reported having 
developed congestive heart failure two or three times in the 
early 1990s and again in May 2003.  He stated that following 
the surgery in 1996 he continued to have shortness of breath 
after walking one block, in that he would then have to stop 
and rest.  He denied any edema or syncope.  Examination of 
the heart showed a normal point of maximal impulse , a normal 
cardiac outline, and no murmurs, rales, rubs, gallop or 
peripheral edema.  The examiner referenced a May 2003 
echocardiogram that showed mild four-chamber enlargement and 
an ejection fraction of 40-45 percent.  The examiner noted 
the history of congestive heart failure, but did not find 
that the veteran had congestive heart failure.  The examiner 
provided an estimated MET level of 6 or 7, and found that a 
stress test was not appropriate due to the veteran's other 
medical problems.  

According to the VA treatment records, in February 2000 and 
April 2001 the veteran's physician included congestive heart 
failure, with an ejection fraction of 31 percent, in his 
assessment of the veteran's medical problems.  In entering 
that assessment, however, the physician did not make any 
clinical findings showing that the veteran did, in fact, then 
have congestive heart failure.  In showing an ejection 
fraction of 31 percent he referred to the March 1998 MUGA 
scan, and did not consider the results of the subsequent 
testing showing higher ejection fractions.  The physician 
again entered an assessment of congestive heart failure in 
May 2003, but did not include any clinical findings to 
support the assessment.  Because the physician did not refer 
to any clinical or laboratory findings showing congestive 
heart failure, the treatment records are of low probative 
value in determining whether the veteran has chronic or 
definite congestive heart failure.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight of the evidence).

Although the veteran in November 2003 reported having had 
congestive heart failure in May 2003, the medical records 
show that he was then hospitalized for pneumonia, not his 
heart condition.  None of the VA medical examinations 
resulted in a diagnosis of congestive heart failure.  The 
Board finds that the preponderance of the evidence shows that 
the veteran's heart disease is not manifested by chronic or 
definite congestive heart failure.  

In addition, none of the evidence indicates that the 
veteran's exercise capacity is limited to 3 METs or less, or 
that his heart has an ejection fraction of 30 percent or 
less.  The lowest METs determined by stress testing were 5.6 
in September 2002, and the ejection fractions ranged from 31 
to 50 percent.  The Board finds, therefore, that the criteria 
for a higher rating are not met, based on the original and 
revised rating criteria.  For that reason the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 60 percent for mitral valve 
replacement with hypertensive heart disease.
Service Connection for a Psychiatric Disorder

In a June 1992 rating decision the RO denied entitlement to 
service connection for a nervous disorder on the basis that 
any such disorder was not related to military service.  The 
veteran now claims to have a psychiatric disorder that is 
secondary to his service-connected heart disability.  Because 
the RO did not consider the issue of secondary service 
connection in June 1992, the Board will consider the 
veteran's current claim as a new claim.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The medical evidence shows that prior to 1999 the veteran had 
a long history of alcohol and substance abuse, for which he 
has received extensive inpatient and outpatient treatment 
since at least September 1983.  Although the statute and 
regulations preclude the payment of VA compensation benefits 
for alcohol and drug abuse as the primary disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that disability compensation may 
be paid for alcohol or drug abuse that is secondary to a 
service-connected disorder.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), motion for review en banc denied, 268 F.3d 
1340 (Fed. Cir. 2001) (en banc).  The payment of compensation 
is, however, limited to "where there is indeed a causal 
relationship between a service-connected disability . . . and 
an alcohol or drug abuse disability."  Allen, 237 F.3d at 
1378.  

The veteran reported having started using alcohol and 
multiple drugs as a teenager, and that his use increased and 
expanded during service and afterwards.  He used drugs and 
alcohol extensively prior to being diagnosed with a prolapsed 
mitral valve or hypertensive heart disease.  None of the 
medical evidence indicates that the alcohol and drug abuse 
following the diagnosis of heart disease was due to the heart 
disease.

In addition to the polysubstance abuse, the medical records 
reflect diagnoses of depression, dysthymia, a mood disorder, 
an adjustment disorder, and bipolar disorder.  When 
hospitalized in January 1990 the veteran reported that he had 
tried to commit suicide due to the problems associated with 
his substance abuse, including loss of his family and 
employment.  He was hospitalized in April 1992 with diagnoses 
of continuous polysubstance dependence (alcohol, cocaine, 
marijuana, and nicotine); borderline and antisocial 
personality traits; and a history of major depression.  His 
treatment provider then indicated that his history of a 
depressive disorder could be related to or induced by his 
substance abuse.

He underwent a psychological evaluation in September 1992 in 
conjunction with his claim for disability benefits from the 
Social Security Administration (SSA).  At that time he 
complained of constant pain in the back, legs, and arms (the 
medical evidence shows that he has degenerative disc disease 
at L3-S1 with spinal stenosis and bilateral nerve 
impingement).  As a result of the evaluation, the 
psychologist determined that he suffered from dysthymia that 
was secondary to chronic pain and chronic substance abuse.  
He was awarded disability benefits effective in November 1991 
based on a primary diagnosis of degenerative disc disease.

When hospitalized for detoxification in July 1993 he stated 
that he became depressed when not using drugs or alcohol.

A psychiatric evaluation in June 1997 resulted in a diagnosis 
of substance-induced depression, for which he was given 
desipramine.  When hospitalized in March 1998 he reported 
feeling depressed when he stopped using alcohol and/or 
cocaine.

In November 1999 his treating psychiatrist found that his 
depression was due to a mood disorder related to his chronic 
substance abuse.  He again entered substance abuse treatment 
in November 1999, and based on the available evidence has 
been abstinent since then.  When evaluated for smoking 
cessation in April 2000 his therapist noted that he had been 
abstinent since November 1999, and that since becoming 
abstinent he no longer had mood swings or bouts of 
depression.  Although abstinent, his records continued to 
reflect the diagnosis of polysubstance abuse, for which he 
has continued to receive medication and psychotherapy.

In May 2000 his treating psychiatrist entered diagnoses of 
bipolar mood disorder, by his record; multiple substance 
abuse in early full remission; rule out mood disorder due to 
substance abuse; and rule out mood swings due to desipramine, 
the drug he was given for substance-induced depression.  

None of the medical evidence indicates that the veteran's 
depression is related to his service-connected heart 
condition.  With the exception of ongoing monitoring of his 
anti-coagulation treatment, the treatment records reflect 
very few complaints or clinical findings related to his heart 
condition.  The medical evidence indicates that his 
depression is related to the nonservice-connected low back 
disability, or to substance abuse.  The Board finds, 
therefore, that the service-connected heart disorder has not 
caused or aggravated his psychiatric disorder.  For that 
reason the criteria for a grant of service connection are not 
met, and the preponderance of the evidence is against the 
claim of entitlement to service connection for a psychiatric 
disorder.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in July 2001 and June 2003.  The RO informed 
him of the evidence needed to establish secondary service 
connection in June 2003.  In those notices the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  

Although the notices were sent following the decisions on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claims, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because entitlement to a higher rating has 
been denied, any question regarding the effective date is 
moot.  Because service connection for a psychiatric disorder 
has been denied, any question regarding the rating or 
effective date is moot.  Therefore, any deficiency in the 
content of the notices is not prejudicial to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
voluminous VA treatment records, and a copy of his SSA claims 
file.  The RO also provided him multiple VA medical 
examinations regarding his claim for an increased rating for 
the heart disability.  Although he has not been provided a VA 
examination to support his claim for service connection for a 
psychiatric disorder, the Board finds that the multiple 
psychiatric evaluations documented in his VA treatment 
records contain sufficient competent medical evidence to 
decide the claim, and that an additional psychiatric 
examination is not necessary.  See 38 C.F.R. §§ 3.159(c)(4), 
3.326(b) (2005).  The veteran has not indicated the existence 
of any other evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  


ORDER

A disability rating in excess of 30 percent for mitral valve 
replacement with hypertensive heart disease prior to January 
12, 1998, is denied.

A disability rating in excess of 60 percent for mitral valve 
replacement with hypertensive heart disease is denied.

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as secondary to mitral valve 
replacement with hypertensive heart disease, is denied.


REMAND

As previously stated, the veteran has submitted a notice of 
disagreement with the effective date granted for the 
assignment of a total rating.  Accordingly, this issue is 
remanded for the following action:

After undertaking any development deemed 
appropriate, re-adjudicate the issue of 
the effective date awarded for the 
assignment of a TDIU rating.  If 
entitlement to an earlier effective date 
remains denied, provide the veteran a 
statement of the case and give him the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


